USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2193                        AMEER A. KHAAFID,                      Plaintiff, Appellant,                                v.                   FLEET BANK OF MASSACHUSETTS,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS          [Hon. Richard G. Stearns, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                          Ameer A. Khaafid on brief pro se.August 27, 1999                                                                            Per Curiam.  We have carefully reviewed the record in  this case.  We affirm the dismissal for lack of federal  jurisdiction.            A party invoking the diversity jurisdiction of a  federal court has the burden of demonstrating the required  jurisdictional amount.  Hardemon v. City of Boston, 144 F.3d  24, 26 (1st Cir. 1998). While that burden is generally  satisfied by simply alleging the amount in the complaint, id.,  a complaint may be dismissed if the court finds that it  "appear[s] to a legal certainty that the claim is really for  less than the jurisdictional amount,"  Schlessinger v. Salimes,  100 F.3d 519, 521 (7th Cir. 1996) (quoting St. Paul Mercury  Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289 (1938).  When  challenged, the plaintiff "must show that the rules of law,  applied to the facts of his case, could produce such an award."   Id.              Khaffid's complaint fails to meet this standard.  His  alleged loss of income is simply too remote and speculative to  have been legally caused by Fleet's allegedly unfair and  deceptive practices.  See PDM Mechanical Contractors, Inc. v.  Suffolk Const. Co. Inc., 35 Mass. App. Ct. 228, 237, 618 N.E.2d  72 (no recovery for a defendant's unfair trade practice, absent  a causal relationship between the alleged unfair acts and the  claimed loss), review denied, 416 Mass. 1107, 443 N.E.2d 1364  (1993).                Affirmed.